DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 46-60 are pending and under examination.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:


All claims are found to be allowable. The claimed invention is a method of separating Kl I-linked polyubiquitinated protein from non-K11 linked polyubiquitinated protein in a sample, comprising contacting the sample with an antibody that binds K11-linked polyubiquitin, wherein the antibody comprises an HVR-L1 sequence selected from SEQ ID NOs: 2 and 57 to 60, an HVR-L2 sequence selected from SEQ ID NOs: 3 and 61, an HVR-L3 sequence of SEQ ID NO: 4, an HVR-H1 sequence selected from SEQ ID NOs: 6 to 11, an HVR-H2 sequence selected from SEQ ID NOs: 12 to 17 and 67, and an HVR-H3 sequence selected from SEQ ID NOs: 18 to 23, 68 and 69.  The claimed method for using the novel antibody that binds K11-linked polyubiquitin is described in the Specification, and is neither taught nor suggested by the prior art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson, PhD whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 8:30am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/MARK HALVORSON/Primary Examiner, Art Unit 1642